Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

EXAMINER’S AMENDMENT

The application has been amended as follows: Authorization for this examiner’s amendment was given in an interview with Aaron Mace on June 11, 2021.

Please amend claims as follows:
Examiner’s Amendment
1.	(Currently Amended) A work vehicle configured to carry out a utility work while traveling autonomously comprising:
a mower device including a cutter blade mounted on a vehicle body; 
a sensor mounted on the vehicle body for detecting at least one of a height and a density of grass as a situation of the grass which is a work subject, wherein the sensor includes a camera; and
a processor mounted on the vehicle body, the processor being configured to: 
acquire, from an image captured by the camera, the situation of the grass contained in the image captured by the camera, wherein the situation of the grass includes the at least one of the height and the density of the grass; 
calculate a load of the utility work based on the situation of the grass including the at least one of the height and the density of the grass; 
store in advance a driving condition of the cutter blade determined in accordance with the load of the utility work; and 
drive the cutter blade based on the driving condition in accordance with the load of the utility work,
wherein the situation of the grass includes the height and the density of the grass, and
wherein the processor stores in advance a plurality of driving conditions corresponding to a plurality of work load levels, wherein the plurality of work load levels are divided in accordance with heights and densities of the grass, wherein the plurality of driving conditions are divided in accordance with heights and rotational speeds of the cutter blade, wherein the processor determines the load of the utility work as a work load level of the plurality of work load levels corresponding to the height and the density of the grass, and wherein the processor drives the cutter blade according to a height and a rotational speed of the cutter blade of the driving condition of the plurality of driving conditions corresponding to the determined work load level. 

2.	(Canceled)

3.	(Canceled)

4.	(Previously Presented) The work vehicle of claim 1, wherein the processor is further configured to: 
based on a situation of a work field where the utility work is to be carried out contained in the image captured by the camera, determine whether an area is one where the utility work has been carried out or not,
in response to determining that the utility work has been carried out in the area, control the work vehicle to not carry out the utility work in the area, and
in response to determining that the utility work has not been carried out in the area, drive the cutter blade based on a relation between the load and the driving condition.  

5.	(Canceled) 

		6.	(Canceled) 




	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Claims 1 and 4 are allowed.
Claims 2, 3, and 5-6 are canceled.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535.  The examiner can normally be reached on mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662